DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the Response to Restriction Requirement dated 6/24/2022. Claims 1-15 are currently pending. Claims 1-12 have been withdrawn as a result of the restriction requirement.

Election/Restrictions
Applicant’s election without traverse of Group III, claims 13-15, in the reply filed on 6/24/2022 is acknowledged.
Claims 1-12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/24/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thery (US 2018/0342182 A1).
	Regarding claim 13, Thery discloses a packaging film (Fig. 4) configured to be set in a bag-making and packaging machine (the film is fully capable of being set in a bag-making and packaging machine) and on which a pattern corresponding to one bag is iteratively printed (para. 0090, lines 1-3), wherein the pattern includes a plurality of pieces of same individual identification information that are unique (para. 0090, lines 3-4) to the one bag (para. 0092, lines 4-6).

	Regarding claim 14, Thery further discloses the bag has a first surface and a second surface on an opposite side of the first surface (the film depicted in Fig. 4 is capable of being formed into a bag having a first surface and a second surface on an opposite side of the first surface), the pattern has a first area corresponding to the first surface and a second area corresponding to the second surface (for example, when the film in Fig. 4 is divided into parts such that each bag comprises a plurality of marks, para. 0091, lines 1-4, and the marks are printed on both sides of the film, para. 0085, the marks on one side of the film correspond to the first surface and the marks on the other side correspond to the second surface), and the first area and the second area  each include the plurality of pieces of same identification information (para. 0092, lines 4-6). 

	Regarding claim 15, Thery further discloses the individual identification information is printed in a form of digital watermarks (para. 0087, a 2-D data matrix code is a watermark).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
7/6/2022